Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 1 of 8

                                                                               FILED
                                                                    John E. Triplett, Acting Clerk
                                                                     United States District Court

                                                               By CAsbell at 10:32 am, Jul 20, 2020
Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 2 of 8
Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 3 of 8
Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 4 of 8
Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 5 of 8
Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 6 of 8
Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 7 of 8
Case 4:18-cr-00066-LGW-CLR Document 31 Filed 07/20/20 Page 8 of 8
